     Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 1 of 18 PageID #: 1



THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Avenue, 40th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
Email: lrosen@rosenlegal.com

[Proposed] Lead Counsel for Lead Plaintiff and Class

[additional counsel on signature page]


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

                                                    Case No:
 MATTHEW VAN HOOMISSEN, Individually
 and On Behalf of All Others Similarly Situated,    CLASS ACTION COMPLAINT FOR
                                                    VIOLATIONS OF THE FEDERAL
        Plaintiff,                                  SECURITIES LAWS

        v.                                          JURY TRIAL DEMANDED

 YUNJI INC., SHANGLUE XIAO, CHEN
 CHEN, HUAN HAO, QINGRONG KONG,
 YANHUA SUN, WEI YING, MORGAN
 STANLEY & CO. LLC, CREDIT SUISSE
 SECURITIES (USA) LLC, J.P. MORGAN
 SECURITIES LLC, CHINA
 INTERNATIONAL CAPITAL
 CORPORATION HONG KONG SECURITIES
 LIMITED, AND TOP CAPITAL PARTNERS
 LIMITED,

        Defendants.



       Plaintiff Matthew Van Hoomissen (“Plaintiff”), individually and on behalf of all other

persons similarly situated, by Plaintiff’s undersigned attorneys, alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to


                                              -1-
      Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 2 of 18 PageID #: 2



all other matters based on the investigation conducted by and through Plaintiff’s attorneys, which

included, among other things, a review of U.S. Securities and Exchange Commission (“SEC”)

filings by Yunji Inc. (“Yunji” or the “Company”), as well as media and analyst reports about the

Company and Company press releases. Plaintiff believes that substantial additional evidentiary

support will exist for the allegations set forth herein.

                                   NATURE OF THE ACTION

        1.      Plaintiff brings this securities class action on behalf of persons who purchased or

otherwise acquired Yunji securities, including its American Depository Shares (“ADSs”),

pursuant and/or traceable to the registration statement and related prospectus (collectively, the

“Registration Statement”) issued in connection with Yunji’s May 2019 initial public stock

offering (the “IPO” or “Offering”), seeking to recover compensable damages caused by

Defendants’ violations of the Securities Act of 1933 (the “Securities Act”).

        2.      Yunji operates a social e-commerce platform in the People’s Republic of China

(“PRC”). Yunji’s platform offers a range of product categories which cater various daily needs

of users and their households, including beauty and personal care, household goods, food and

fresh produce, computer and electronics, apparel, bags and cases, baby and maternity products,

and home appliances.

        3.      In May 2019, Defendants held the IPO, issuing approximately 11 million ADSs to

the investing public at $11 per ADS, pursuant to the Registration Statement.

        4.      At the commencement of this action, Yunji’s ADSs are trading around $4.16 per

ADS, significantly below the IPO price. As a result, investors were damaged.


                                  JURISDICTION AND VENUE




                                                 -2-
      Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 3 of 18 PageID #: 3



        5.      The claims alleged herein arise under and pursuant to Sections 11, 12(a)(2) and 15

of the Securities Act, 15 U.S.C. §§77k, 771(a)(2) and 77o.

        6.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331 and Section 22 of the Securities Act (15 U.S.C. §77v).

        7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and §22(a) of the

Securities Act (15 U.S.C. §77v(a)) as a significant portion of the Defendants’ actions, and the

subsequent damages took place within this District.

        8.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and

the facilities of the national securities exchange. Defendants disseminated the statements alleged

to be false and misleading herein into this District, and Defendants solicited purchasers of Yunji

securities in this District.

                                                PARTIES
        9.       Plaintiff, as set forth in the accompanying certification incorporated by reference

herein, purchased Yunji ADSs pursuant and/or traceable to the IPO and was damaged thereby.

        10.     Defendant Yunji operates a social e-commerce platform in the PRC. Yunji is a

Cayman Islands corporation with principal executive offices located at 15/F, South Building,

Hipark Phase 2, Xiaoshan District, Hangzhou 310000, Zhejiang Province, PRC. Yunji’s ADSs

are listed on NASDAQ under the ticker symbol “YJ.”

        11.     Defendant Shanglue Xiao (“Xiao”) was, at all relevant times, Yunji’s Chairman

of the Board of Directors and Chief Executive Officer. Defendant Xiao reviewed, contributed to,

and signed the Registration Statement.




                                                -3-
     Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 4 of 18 PageID #: 4



       12.     Defendant Chen Chen (“Chen”) was, at all relevant times, Yunji’s Chief Financial

Officer. Defendant Chen reviewed, contributed to, and signed the Registration Statement.

       13.     Defendant Huan Hao (“Hao”), was, at all relevant times, a Director of Yunji.

Defendant Hao reviewed, contributed to, and signed or caused to be signed the Registration

Statement.

       14.     Defendant Qingrong Kong (“Kong”) was, at all relevant times, a Director of

Yunji. Defendant Kong reviewed, contributed to, and signed or caused to be signed the

Registration Statement.

       15.     Defendant Yanhua Sun (“Sun”) was, at all relevant times, a Director of Yunji.

Defendant Sun reviewed, contributed to, and signed or caused to be signed the Registration

Statement.

       16.     Defendant Wei Ying (“Ying”) was, at all relevant times, a Director of Yunji.

Defendant Ying reviewed, contributed to, and signed or caused to be signed the Registration

Statement.

       17.     The Defendants named in ¶¶11-16 are referred to herein as the “Individual

Defendants.” The Individual Defendants each signed the Registration Statement or caused the

Registration Statement to be signed on their behalf, solicited the investing public to purchase

securities issued pursuant thereto, hired and assisted the underwriters, planned and contributed to

the IPO and Registration Statement, and attended road shows and other promotions to meet with

and present favorable information to potential Yunji investors, all motivated by their own and the

Company’s financial interests.




                                               -4-
     Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 5 of 18 PageID #: 5



       18.     Defendant Morgan Stanley & Co. LLC is a financial services company that acted

as an underwriter for Yunji’s IPO, helping to draft and disseminate the Registration Statement

and solicit investors to purchase Yunji securities issued pursuant thereto.

       19.     Defendant Credit Suisse Securities (USA) LLC is a financial services company

that acted as an underwriter for Yunji’s IPO, helping to draft and disseminate the Registration

Statement and solicit investors to purchase Yunji securities issued pursuant thereto.

       20.     Defendant J.P. Morgan Securities LLC is a financial services company that acted

as an underwriter for Yunji’s IPO, helping to draft and disseminate the Registration Statement

and solicit investors to purchase Yunji securities issued pursuant thereto.

       21.     Defendant China International Capital Corporation Hong Kong Securities Limited

is a financial services company that acted as an underwriter for Yunji’s IPO, helping to draft and

disseminate the Registration Statement and solicit investors to purchase Yunji securities issued

pursuant thereto.

       22.     Defendant Top Capital Partners Limited is a financial services company that acted

as an underwriter for Yunji’s IPO, helping to draft and disseminate the Registration Statement

and solicit investors to purchase Yunji securities issued pursuant thereto. Top Capital Partners

Limited is the legal name for “Tiger Brokers.”

        23.     The Defendants named above in ¶¶18-22 are referred to herein as the

“Underwriter Defendants.” Pursuant to the Securities Act, the Underwriter Defendants are liable

for the false and misleading statements in the Registration Statement as follows:

        (a)     The Underwriter Defendants are investment banking houses that specialize in,

among other things, underwriting public offerings of securities. They served as the underwriters

of the IPO and shared tens of millions of dollars in fees collectively. The Underwriter



                                                 -5-
     Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 6 of 18 PageID #: 6



Defendants arranged a multi-city roadshow prior to the IPO during which they, and

representatives from Yunji, met with potential investors and presented highly favorable

information about the Company, its operations and its financial prospects.

        (b)     The Underwriter Defendants also demanded and obtained an agreement from

Yunji and the Individual Defendants that Yunji would indemnify and hold the Underwriter

Defendants harmless from any liability under the federal securities laws. They also made certain

that Yunji had purchased millions of dollars in directors’ and officers’ liability insurance.

        (c)     Representatives of the Underwriter Defendants also assisted Yunji and the

Individual Defendants in planning the IPO, and purportedly conducted an adequate and

reasonable investigation into the business and operations of Yunji, an undertaking known as a

“due diligence” investigation. The due diligence investigation was required of the Underwriter

Defendants in order to engage in the IPO. During the course of their “due diligence,” the

Underwriter Defendants had continual access to internal, confidential, current corporate

information concerning Yunji’s most up-to-date operational and financial results and prospects.

        (d)     In addition to availing themselves of virtually unlimited access to internal

corporate documents, agents of the Underwriter Defendants met with Yunji’s lawyers,

management and top executives and engaged in “drafting sessions” between at least December

2017 and March 2018. During these sessions, understandings were reached as to: (i) the strategy

to best accomplish the IPO; (ii) the terms of the IPO, including the price at which Yunji ADSs

would be sold; (iii) the language to be used in the Registration Statement; what disclosures

about Yunji would be made in the Registration Statement; and (v) what responses would be

made to the SEC in connection with its review of the Registration Statement. As a result of those

constant contacts and communications between the Underwriter Defendants’ representatives and



                                                -6-
     Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 7 of 18 PageID #: 7



Yunji’s management and top executives, the Underwriter Defendants knew of, or in the exercise

of reasonable care should have known of, Yunji’s existing problems as detailed herein.

        (e)     The Underwriter Defendants caused the Registration Statement to be filed with

the SEC and declared effective in connection with the offers and sales of securities registered

thereby, including those to Plaintiff and the other members of the Class.

       24.      Yunji, the Individual Defendants and the Underwriter Defendants are referred to

collectively as “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

       25.      On March 21, 2019, Yunji filed with the SEC a registration statement on Form

F-1, which, incorporating and in combination with subsequent amendments on Forms F-1/A and

filed pursuant to Rule 424(b)(4), would be used for the IPO.

        26.     On April 30, 2019, Yunji filed its final amendment to the Registration Statement,

which registered 11 million Yunji ADSs for public sale, representing 110 million Class A

Ordinary Shares as each ADS represented ten Class A ordinary shares. The SEC declared the

Registration Statement effective on May 2, 2019. On May 3, 2019, Defendants priced the IPO at

$11 per ADS and filed the final Prospectus for the IPO on Form 424B4, which forms part of the

Registration Statement. Through the IPO, Defendants issued and sold 11 million ADSs, pursuant

to the Registration Statement.

        27.     The Registration Statement contained untrue statements of material fact and

omitted material facts required to make the statements made not misleading.

        28.     The Registration Statement discussed the social e-commerce platform business

model – a model that Yunji began to utilize in the first quarter of 2019, stating in part:

       Business model




                                                -7-
     Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 8 of 18 PageID #: 8



             Social e-commerce platforms are the major players in China’s social e-
       commerce market, defined as marketplaces that enables customers to
       conveniently browse, make purchases, share, promote and facilitate online
       transactions through their social networks by providing features such as IT
       infrastructure support, embedded marketing tools and content. These platforms
       can be further segmented by their business models into three types:
       •        Membership-based model, where one has to become a member of the
       platform before enjoying some member-exclusive rights.
       •        Content-sharing model, where customers’ purchasing decisions are
       initiated by sharing experience, generating a discover-purchase-share loop.
       •        Team purchase model, where customers form a team to purchase
       products, typically at competitive prices, and are encouraged to invite others to
       join the team.


             According to CIC, membership-based model has experienced the fastest
       growth among the abovementioned business models on social e-
       commerce platforms, with its market size growing from RMB0.9 billion in 2015
       to RMB18.0 billion (US$2.6 billion) in 2017, representing a CAGR of 356.8%,
       and is expected to grow at a CAGR of 84.8% to RMB386.7 billion (US$56.3
       billion) in 2022.




        29.    While addressing the Company’ strategies and sale formats, the Registration

Statement discussed Yunji’s shift in its business model from selling directly to consumers to

                                             -8-
      Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 9 of 18 PageID #: 9



beginning a marketplace platform to allow third-party sellers to utilize Yunji’s platform, stating

in part:

                In addition to our existing sales formats, we aim to further invest in other
           sales formats, such as our supermarket sales format. We believe this can further
           improve the shopping experience and help attract and retain more members and
           users. By leveraging our large user base and power of social networks, we have
           launched the marketplace business model since the first quarter of 2019,
           allowing third-party merchants to sell their products on our platform to our
           members and users.

                                         *       *         *

           To complement our existing direct sales business model, we have launched a
           marketplace business since the first quarter of 2019 whereby third-party
           merchants can sell products on our platform and pay us commissions on their
           sales. We believe this can help further expand our product offerings, improve the
           shopping experience, and attract and retain more members and users.

           (Emphasis added).

           30.    The Registration Statement discussed the sale of merchandise and revenue, stating

in relevant part:

           Sales of merchandise

           The Group primarily sells merchandise through its Yunji Apps. The Group
           presents the revenue generated from its sales of merchandise on a gross basis as
           the Group has control of the goods and has the ability to direct the use of goods
           to obtain substantially all the benefits. In making this determination, the Group
           also assesses whether it is primarily obligated in these transactions, is subject to
           inventory risk, has latitude in establishing prices, or has met several but not all of
           these indicators. The cash collected from the sales of merchandise is initially
           recorded in Deferred revenue in the Consolidated Balance Sheets and
           subsequently recognized as revenue when the receipt of merchandise is confirmed
           by the customers, which is the point that the title of the merchandise is transferred
           to the customer. The revenue is recorded net of value-added tax, discounts,
           coupons, incentives and return allowances. Return allowances are estimated based
           on historical experiences and updated at the end of each reporting period.

           (Emphasis added).




                                                     -9-
    Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 10 of 18 PageID #: 10



       31.     The Registration Statement discussed “GMV,” which is the total value of all

orders paid and shipped for merchandise sold on the Company’s platform. Yunji discussed the

recent increase in GMV, stating in relevant part:

       Our GMV increased by 93.7% from RMB3.5 billion in the three months ended
       March 31, 2018 to RMB6.8 billion in the three months ended March 31, 2019,
       based on a total of 40.0 million orders fulfilled and 7.3 million buyers in the three
       months ended March 31, 2019. Our revenues did not grow as fast as our GMV
       during the same periods, mainly due to (i) the increased contribution of emerging
       brand and private label products to our GMV, for which members receive more
       referral incentives than from sales of mainstream brand products, and (ii) the
       increase in the sales of goods and services for which we recognize revenue on a
       net basis


       32.     The Registration Statement pointed to supply chain management as a factor

leading to the Company’s organic growth, stating in relevant part:

       We offer high-quality products at attractive prices and incentivize our members to
       promote our platform and share our products with their social contacts. We
       believe this, together with careful product curation, centralized merchandize
       sourcing and efficient supply chain management, has allowed us to grow
       organically and made us a trustworthy e-commerce platform providing superior
       customer experience.

                                              ***

       Our technology infrastructure enables us to accurately process and fulfill
       increasingly large numbers of orders at peak periods while maintaining processing
       speed and quality consistency, as well as powering full supply chain visibility and
       control. For example, we have adopted a micro-service architecture that is built on
       top of our technology infrastructure to support horizontal scaling at all times. We
       have also designed a complex transaction processing system and supply chain
       management system which can support the continued growth in our business.

       (Emphasis added.)

       33.     The Registration Statement continued to tout the importance of supply chain

management on its business, stating in relevant part:

       Our ability to manage product offerings and supply chain




                                               - 10 -
    Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 11 of 18 PageID #: 11



        Our results of operations are also affected by whether we can successfully
        implement our product selection strategy and manage our product offerings. We
        offer broad coverage of product categories to cater to the various daily needs of
        our users and their households, but provide carefully curated items within each
        category to meet the preferences of our users. In December 2018, we offered an
        average of 6,613 SPUs on our platform on a daily basis, including products of
        mainstream brands, emerging brands and our own brands. While we will continue
        to work with reputable brand owners with good track records, we intend to
        broaden and deepen our cooperation with high-quality manufacturing partners
        to increase our offering of private label products. We review and continually
        monitor the performance of each SPU and supplier, and carefully manage the mix
        of products we offer, based on a number of metrics such as the preferences of
        users, revenue contribution and margin.

        We make continual efforts to maintain and improve an efficient cost structure
        and create incentives for our suppliers to provide us with competitive prices. As
        our business further grows in scale, we strive to obtain more favorable terms from
        suppliers, including pricing terms and volume-based rebates. In addition, we aim
        to create value for our suppliers by providing an effective channel for selling
        large volumes of their products online and by offering them comprehensive
        information on customer preferences and market demand and ensuring the
        high quality of fulfillment services. We believe this value proposition also helps
        us obtain favorable terms from suppliers.

        (Emphasis added.)

        34.     The statements contained in ¶¶ 25-33 were materially false and/or misleading

because they misrepresented and/or failed to disclose the following adverse facts pertaining to

the Company’s business, operations and prospects, which were known to Defendants or

recklessly disregarded by them. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (1) Yunji was experiencing decreases in revenues as a

result of its shifting to a marketplace business model; (2) disrupting its business relationships,

Yunji would have to improve its operating efficiency and increase the commission rate it charges

merchant partners; and (3) as a result, Defendants’ statements about the Company’s business,

operations, and prospects were materially false and misleading and/or lacked a reasonable basis

at all relevant times.




                                              - 11 -
    Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 12 of 18 PageID #: 12



       35.     On August 22, 2019, Yunji issued a press release entitled, “Yunji Announces

Second Quarter 2019 Unaudited Financial Results.” The press release reported the Company’s

financial results for the second quarter ending June 30, 2019, stating in relevant part:

       Total revenues in the second quarter of 2019 was RMB3,064.1 million
       (US$446.3 million), compared with RMB3,255.6 million in the same period of
       2018, primarily due to a decrease in revenues from sales of merchandise,
       which recognizes revenues on a gross basis, as the Company shifted part of
       merchandise sales to its marketplace platform, which recognizes revenues on a
       net basis.
                                       *      *      *

       “We maintained a healthy growth rate in the second quarter, as we continued to
       optimize and upgrade our new marketplace business model. We also adjusted our
       supplier agreements to improve our value proposition to members. As we
       continued to carefully select new brands and curate quality products at attractive
       prices that best match member demand, our membership base further expanded
       during the second quarter. We are confident that our operational progress and
       membership expansion will help drive our future growth,” said Mr. Shanglue
       Xiao, Chairman and Chief Executive Officer of Yunji.

       “Since we initiated our marketplace business in early 2019, we have been fine
       tuning its business model. We plan to improve its operating efficiency in the
       coming quarters by gradually increasing the commission rate we charge our
       merchant partners. We will also maintain a healthy level of working capital to
       meet the liquidity need in operation and commitment. By doing so, we are
       confident that we will be able to deliver sustainable shareholder return for the
       long haul,” said Mr. Chen Chen, Chief Financial Officer of Yunji.

                                          *      *       *

       Total revenues was RMB3,064.1 million (US$446.3 million), compared with
       RMB3,255.6 million in the same period of 2018, which was primarily due to a
       decrease in revenues from sales of merchandise as the Company shifted part of
       merchandise sales to its marketplace platform. The Company’s marketplace
       platform recognizes revenues on a net basis and contributes to marketplace
       revenues, while its merchandise sales platform recognizes revenues on a gross
       basis and contributes to sales of merchandise, net.

   •   Revenues from sales of merchandise, net decreased by 8.7% to RMB2,731.6
       million (US$397.9 million) from RMB2,993.4 million in the same period of
       2018, as part of merchandise sales shifted to the new marketplace platform,
       partially offset by positive revenue impact of the decrease of estimated refunds
       payable to members7.


                                                - 12 -
    Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 13 of 18 PageID #: 13



    •   Revenues from the membership program increased by 9.4% to RMB267.6 million
        (US$39.0 million) from RMB244.5 million in the same period of 2018, as
        membership base continued to grow.
    •   Revenues from the marketplace business was RMB53.0 million (US$7.7 million),
        compared with nil in the same period of 2018, as the Company launched the
        marketplace platform in the first quarter of 2019.
    •   Other revenues decreased by 32.9% to RMB11.9 million (US$1.7 million) from
        RMB17.7 million in the same period of 2018.

        (Emphasis added).

        36.     The price of Yunji’s ADSs has plummeted since the IPO. Currently, Yunji’s

ADSs trade around $4.16 per ADS, a decline of approximately 62% from the IPO price.

        37.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of Yunji’s ADSs, Plaintiff and other Class members have suffered

significant losses and damages.

                        PLAINTIFF’S CLASS ACTION ALLEGATIONS

        38.     Plaintiff brings this action as a class action on behalf of all those who purchased

Yunji securities pursuant and/or traceable to the Registration Statement (the “Class”). Excluded

from the Class are Defendants and their families, the officers and directors and affiliates of

Defendants, at all relevant times, members of their immediate families and their legal

representatives, heirs, successors or assigns and any entity in which Defendants have or had a

controlling interest.

        39.     The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiff at this time

and can only be ascertained through appropriate discovery, Plaintiff believes that there are at

least thousands of members in the proposed Class. Record owners and other members of the

Class may be identified from records maintained by Yunji or its transfer agent and may be




                                               - 13 -
    Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 14 of 18 PageID #: 14



notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

        40.       Plaintiff’s claims are typical of the claims of the members of the Class, as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        41.       Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

        42.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

        a)        whether Defendants violated the Securities Act;

        b)        whether the Registration Statement contained false or misleading statements of

        material fact and omitted material information required to be stated therein; and

        c)        to what extent the members of the Class have sustained damages and the proper

        measure of damages.

        43.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                              COUNT I
              Violations of Section 11 of the Securities Act Against All Defendants




                                                 - 14 -
    Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 15 of 18 PageID #: 15



       44.     Plaintiff incorporates all the foregoing by reference.

       45.     This Count is brought pursuant to §11 of the Securities Act, 15 U.S.C. §77k, on

behalf of the Class, against all Defendants.

       46.     The Registration Statement contained untrue statements of material facts, omitted

to state other facts necessary to make the statements made not misleading, and omitted to state

material facts required to be stated therein.

       47.     Defendants are strictly liable to Plaintiff and the Class for the misstatements and

omissions.

       48.     None of the Defendants named herein made a reasonable investigation or

possessed reasonable grounds for the belief that the statements contained in the Registration

Statement were true and without omissions of any material facts and were not misleading.

       49.     By reason of the conduct herein alleged, each Defendant violated or controlled a

person who violated §11 of the Securities Act.

       50.     Plaintiff acquired Yunji ADSs pursuant to the Registration Statement.

       51.     At the time of their purchases of Yunji securities, Plaintiff and other members of

the Class were without knowledge of the facts concerning the wrongful conduct alleged herein

and could not have reasonably discovered those facts prior to the disclosures herein.

       52.     This claim is brought within one year after discovery of the untrue statements

and/or omissions in the Offering that should have been made and/or corrected through the

exercise of reasonable diligence, and within three years of the effective date of the Offering. It is

therefore timely.

                                           COUNT II
          Violations of Section 12(a)(2) of the Securities Act Against All Defendants

       53.     Plaintiff incorporates all the foregoing by reference.


                                                 - 15 -
    Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 16 of 18 PageID #: 16



       54.     By means of the defective Prospectus, Defendants promoted, solicited, and sold

Yunji ADSs to Plaintiff and other members of the Class.

       55.     The Prospectus for the IPO contained untrue statements of material fact, and

concealed and failed to disclose material facts, as detailed above. Defendants owed Plaintiff and

the other members of the Class who purchased Yunji ADSs pursuant to the Prospectus the duty

to make a reasonable and diligent investigation of the statements contained in the Prospectus to

ensure that such statements were true and that there was no omission to state a material fact

required to be stated in order to make the statements contained therein not misleading.

Defendants, in the exercise of reasonable care, should have known of the misstatements and

omissions contained in the Prospectus as set forth above.

       56.     Plaintiff did not know, nor in the exercise of reasonable diligence could Plaintiff

have known, of the untruths and omissions contained in the Prospectus at the time Plaintiff

acquired Yunji ADSs.

       57.     By reason of the conduct alleged herein, Defendants violated §12(a)(2) of the

Securities Act, 15 U.S.C. §77l(a)(2). As a direct and proximate result of such violations, Plaintiff

and the other members of the Class who purchased Yunji ADSs pursuant to the Prospectus

sustained substantial damages in connection with their purchases of the shares. Accordingly,

Plaintiff and the other members of the Class who hold the ADSs issued pursuant to the

Prospectus have the right to rescind and recover the consideration paid for their shares, and

hereby tender their ADSs to Defendants sued herein. Class members who have sold their ADSs

seek damages to the extent permitted by law.

       58.     This claim is brought within one year after discovery of the untrue statements

and/or omissions in the Offering that should have been made and/or corrected through the




                                               - 16 -
    Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 17 of 18 PageID #: 17



exercise of reasonable diligence, and within three years of the effective date of the Offering. It is

therefore timely.

                                             COUNT III
          Violations of Section 15 of the Securities Act Against the Individual Defendants

       59.     Plaintiff incorporates all the foregoing by reference.

       60.     This cause of action is brought pursuant to §15 of the Securities Act, 15 U.S.C.

§77o against all Defendants except the Underwriter Defendants.

       61.      The Individual Defendants were controlling persons of Yunji by virtue of their

positions as directors or senior officers of Yunji . The Individual Defendants each had a series of

direct and indirect business and personal relationships with other directors and officers and major

shareholders of Yunji . The Company controlled the Individual Defendants and all of Yunji’s

employees.

       62.     Yunji and the Individual Defendants were culpable participants in the violations

of §§11 and 12(a)(2) of the Securities Act as alleged above, based on their having signed or

authorized the signing of the Registration Statement and having otherwise participated in the

process which allowed the IPO to be successfully completed.

       63.     This claim is brought within one year after discovery of the untrue statements

and/or omissions in the Offering that should have been made and/or corrected through the

exercise of reasonable diligence, and within three years of the effective date of the Offering. It is

therefore timely.

                                   PRAYER FOR RELIEF


       WHEREFORE, Plaintiff, on behalf of herself and the Class, prays for judgment and relief

as follows:


                                                - 17 -
    Case 1:19-cv-06479 Document 1 Filed 11/15/19 Page 18 of 18 PageID #: 18



       A.      declaring this action to be a proper class action, designating Plaintiff as Lead

Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and designating plaintiff’s counsel as Lead Counsel;

       B.      awarding damages in favor of Plaintiff and the other Class members against all

defendants, jointly and severally, together with interest thereon;

       C.      awarding Plaintiff and the Class reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and

       D.      awarding Plaintiff and other members of the Class such other and further relief as

the Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.


Dated: November 15, 2019                      THE ROSEN LAW FIRM, P.A.
                                              By: /s/ Phillip Kim
                                              Phillip Kim, Esq. (PK 9384)
                                              Laurence M. Rosen, Esq. (LR 5733)
                                              275 Madison Avenue, 40th Floor
                                              New York, NY 10016
                                              Telephone: (212) 686-1060
                                              Fax: (212) 202-3827
                                              Email: pkim@rosenlegal.com
                                                      lrosen@rosenlegal.com

                                              Counsel for Plaintiff


                                              THE SCHALL LAW FIRM
                                              Brian Schall, Esq.
                                              1880 Century Park East, Suite 404
                                              Los Angeles, CA 90067
                                              Telephone: (424) 303-1964
                                              Email: brian@schallfirm.com

                                              Additional Counsel to Movant



                                               - 18 -
